
	

113 HR 4041 IH: To award a Congressional Gold Medal to the Freedom Riders, collectively, in recognition of their unique contribution to Civil Rights, which inspired a revolutionary movement for equality in interstate travel.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4041
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Johnson of Georgia (for himself, Mr. Collins of Georgia, Mr. Conyers, Mr. Rush, Ms. Norton, Mr. Nadler, Mr. Clay, Ms. Jackson Lee, Mr. Meeks, Ms. Hahn, Mr. Rangel, Mrs. Beatty, Mr. Cohen, Mr. Pitts, Mr. Hinojosa, Mr. Grijalva, Mr. Butterfield, Mr. Carson of Indiana, Mr. Tonko, Mr. Dingell, Ms. Sewell of Alabama, Mr. Cummings, Ms. Brown of Florida, Ms. Lee of California, Mrs. Christensen, Ms. Moore, Mr. Hastings of Florida, Ms. Wilson of Florida, Ms. Edwards, Ms. Waters, Ms. Schakowsky, Mr. Blumenauer, Mr. Danny K. Davis of Illinois, Mr. Bishop of Georgia, Mr. Van Hollen, Mr. Payne, Mr. Ellison, Mr. Fattah, Mr. Richmond, Ms. Kelly of Illinois, Ms. Bass, Mr. Gutiérrez, Ms. Clarke of New York, Mr. Veasey, Mr. Thompson of Mississippi, Mr. Clyburn, Ms. Eshoo, Ms. Kaptur, Ms. Fudge, Ms. Eddie Bernice Johnson of Texas, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To award a Congressional Gold Medal to the Freedom Riders, collectively, in recognition of their
			 unique contribution to Civil Rights, which inspired a revolutionary
			 movement for equality in interstate travel.
	
	
		1.FindingsThe Congress finds the following:
			(1)In 1960, the Supreme Court ruled in Boynton v. Virginia that segregated bus and rail stations were
			 unconstitutional.
			(2)The rigid system of racial segregation that prevailed in the United States during the 1960s did not
			 permit a Black person to sit next to a White person on any bus traveling
			 through interstate commerce and in most locations in the South. Bus
			 stations had Whites Only waiting areas and Blacks were not permitted to wait in those areas despite the Supreme Court
			 making it the law of the land.
			(3)The Freedom Riders, with the intent to end segregation in public transportation throughout the
			 South, paved the way for full racial integration of the United States
			 transit system. They overcame prejudice, discrimination, and violence.
			 They sparked a movement that changed our Nation.
			(4)The Congress of Racial Equality (C.O.R.E.) selected thirteen volunteers for nonviolent response
			 training to join in the Freedom Rides from Washington, DC, to New
			 Orleans, LA. The Freedom Riders used their strategies of nonviolence
			 throughout the South to challenge the region’s Jim Crow laws directly and
			 enforce the Supreme Court decision in Boynton.
			(5)On the morning of May 4, 1961, the Freedom Riders, comprised of seven Blacks and six Whites,
			 boarded two buses, with Blacks and Whites seated together. Those thirteen
			 Freedom Riders were: Genevieve Hughes Houghton, Charles Person, Hank
			 Thomas, John Lewis, Edward Blankenheim, James Farmer, Walter Bergman,
			 Frances Bergman, Joseph Perkins, Jimmy McDonald, Mae Francis Moultrie,
			 Benjamin Elton Cox, and Albert Bigelow. Most segregated States considered
			 even this level of integration a crime. At various stops along the way,
			 the Freedom Riders would enter areas designated Whites and Colored and would eat together at segregated lunch counters to defy local laws.
			(6)Initially, the Freedom Riders had encountered only minor clashes until a stop in South Carolina. In
			 Rock Hill, an angry mob severely beat John Lewis, now a Congressman from
			 the 5th District of Georgia, when he entered the bus station. Henry Hank Thomas was jailed when he entered the bus station in Winnsboro. Authorities delivered him to a
			 waiting mob long after the station had closed that evening. A local Black
			 minister rescued Thomas, enabling him to rejoin the group in Columbia.
			 However, Lewis was so badly beaten he could not continue the Freedom
			 Rides.
			(7)Dr. Martin Luther King, Jr., and other civil rights leaders met with the group in Atlanta to
			 dissuade their continuance through the Deep South due to death threats.
			 Despite these warnings, more Freedom Riders joined in Atlanta. Dedicated
			 to their mission to end segregation in the South and trained in nonviolent
			 movements, the Freedom Riders continued on their journey.
			(8)On Mother’s Day, May 14, 1961, the Freedom Riders were on two different buses. An angry mob in
			 Anniston, Alabama, firebombed the first bus. When the Freedom Riders
			 rushed
			 out, still choking from the thick smoke of the burning bus, the waiting
			 angry mob beat them with lead pipes and baseball bats as the bus exploded.
			 Ambulances refused to transport the Black Freedom Riders to the hospital.
			 The mob beat the Freedom Riders on the second bus and forced them to sit
			 in the back. As they journeyed to Birmingham, another mob savagely beat
			 the Freedom Riders.
			(9)The Nashville (TN) Student Group, a local group of students who had been successful in
			 desegregating the lunch counters and movie theaters in Nashville (TN),
			 vowed not to let these acts of violence curtail the goal of the Freedom
			 Rides. They sent their members to continue the Freedom Rides and called
			 out to other student groups to do the same.
			(10)As the violence grew, the Attorney General of the United States called in the National Guard and
			 the U.S. Marshals to protect the Freedom Riders as they journeyed through
			 Alabama. This protection was short-lived. The Federal authorities turned
			 the Freedom Riders over to the local authorities in Mississippi who then
			 arrested the Freedom Riders for disturbing the peace.
			(11)The government of Mississippi imprisoned many of the Freedom Riders in Parchman Prison known for
			 its horrific conditions, such as subjecting the Freedom Riders to strip
			 searches, work on chain gangs, and light shining in their cells 24 hours a
			 day. Despite these conditions, the Freedom Riders refused bail because
			 they were determined to spread the message of their nonviolent movement.
			(12)Five months after the first Freedom Rides left on their historic ride, the Interstate Commerce
			 Commission in conjunction with the U.S. Attorney General Robert Kennedy
			 issued a Federal order banning segregation at all interstate public
			 facilities based upon race, color or creed. The law became effective on November 1, 1961.
			(13)In 2011, the President of the United States paid tribute to the Freedom Riders with a Presidential
			 Proclamation honoring the 50th Anniversary of the first Freedom Ride by
			 brave Americans whose selfless act of courage helped pave the way for
			 others to continue on the road to Civil Rights in America.
			2.Congressional Gold Medal
			(a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress,
			 of a gold medal of appropriate design to the Freedom Riders, collectively,
			 in recognition of their unique contribution to Civil Rights, which
			 inspired a revolutionary movement to equality in interstate travel.
			(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by
			 the Secretary.
			(c)Smithsonian Institution
				(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the
			 Smithsonian Institution, where it will be available for display as
			 appropriate and available for research.
				(2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded
			 pursuant to this Act available for display elsewhere, particularly at
			 appropriate locations associated with the Freedom Riders.
				3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section
			 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		4.National medalsMedals struck pursuant to this Act are national medals for the purposes of chapter 51 of title 31,
			 United States Code.
		
